DETAILED ACTION

The present application (Application No. 14/791,874), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 24 March, 2021.


Status of Claims

Claim 1, is amended. Claim 3, was previously canceled. Therefore, claims 1-2, 4-7, are pending and addressed below.

	
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2007/0214049) (hereinafter “Postrel4049”) in view of Ellanti et al. (US 2010/0088716) (hereinafter “Ellanti8716”), and further in view of Salvatori et al. (US 2003/0035646) (hereinafter “Salvatori5646”).

Regarding claim 1, Postrel4049 discloses a method for preventing the skipping of digital media content, comprising the steps of:
(receiving the digital media content). (see at least Postrel4049, ¶60, 69, 72). 
(receiving at the web portal from the user the user code to unlock the trivial section). (see at least Postrel4049, ¶17, 64).
(identifying advertiser demographic and sociological data of the user). (see at least Postrel4049, ¶76, 115, 154).
(transmitting to the advertiser demographic and sociological data of the use). (see at least Postrel4049, ¶76, 115, 154).
 (providing a loyalty program at the web portal allowing the user to interact with the advertiser, partially separate from the physical media and allowing the user to bid on a product advertised by the digital media content by using loyalty points of the user). (see at least Postrel4049, ¶30-31, 64, 93).
(increasing the loyalty points of the user at the web portal when the user answers a question correctly in the trivial section). (see at least Postrel4049, ¶27-28, 31).
Postrel4049 does not explicitly disclose:
a computer program product for managing reputation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising.
(playing the digital media content stored on the physical disc on a screen, wherein the physical disc stores a message to be displayed to a user when the digital media content is played to the user, wherein the message instructs the user to register at a web portal).
(digital media content on physical media [...]) :
(identifying a portion of the digital media content to disable remote control functionality). 
(disabling the remote control functionality of the portion of the digital media content).
(displaying, on the screen, the message to the user to register at the web portal when the digital media content stored on the physical disc is played).
(sending an email to the user with a question link that leads the user to the web portal after the user registers at the web portal).
 (after the user clicks the question link, displaying at the web portal a message requesting the user to enter to a user code to unlock a trivial section, wherein the user code is stored on the physical disc, and wherein the user code is retrievable by the user from the physical disc for entry into the web portal).
 (identifying advertiser demographic and sociological data of the use).
(transmitting to the advertiser demographic and sociological data of the use).
(providing a loyalty program at the web portal [...] partially separate from the physical media).
However, Postrel4049 teaches that a well-known problem in the art is the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques (Postrel4049, ¶4-5). Content is provided to viewers via television broadcast (Postrel4049, ¶16) . Postrel4049 teaches that a viewer registers with the reward system (Postrel4049, ¶25), and can subsequently log-in to participate in trivia-/question-based content (e.g. textual message superimposed on top of a program inviting the viewer to log into a rewards website to obtain reward points) (Postrel4049, ¶69, 72, 74-75). In addition, ad/reward content can include a message such as "LOG ONTO APPLE.COM AND ENTER THE COLOR OF THE IPOD IN THIS AD AND GET A FREE DOWNLOAD OF A NEW SONG" via text entry box (Postrel4049, ¶64). Other possible mechanism include using remote control buttons to activate/trigger the reward process (Postrel4049, ¶60) . The ad/reward content can include a keyword, a code number or the like, where the viewer can enter a special code to receive reward points (Postrel4049, ¶60, 69). Postrel4049 teaches that its reward points are traceable to show that the data entered by the user (i.e. code) to obtain the reward points would be linked to that show by the program operator (e.g. so when the viewer enters code "12345", the system will understand that the viewer has just watched a certain new show, since that code word was provided during broadcast of that new show) (Postrel4049, ¶75).
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142).
Finally, Salvatori5646 teaches an interactive DVD media which provide a user code allowing the user to access the media and other elements including incentives by entering the code and performing a verification process (see at least Salvatori5646, fig. 1, "32/34/36/38/40", ¶20-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Postrel4049 to include the specific physical medium element and the use thereof, the capability of disabling remote control functionality, and the specific message-based and email-/link-based implementations of the registration and trivia limitations of the claim. The rationale for combining in this manner is that Postrel4049, Ellanti8716 and Salvatori5646 are all directed towards implementing digital media advertising, and both Postrel4049 and Ellanti8716 teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner notes that as per a KSR "B" rationale, it would have been obvious for Postrel4049 to implement the specific DVD-type medium teachings of Ellanti8716, since this would be a simple substitution of one known element (i.e. interactive television broadcasted content in Postrel4049) for another (i.e. interactive DVD-type digital medium content in Ellanti8716) to obtain the predictable result of having another distribution format to implement their technique. This is particularly reasonable as Ellanti8716 already teaches the versatility and substitution of these kinds of distribution formats. Additionally, the Examiner understands that implementing the disabling of remote control functionality teachings of Ellanti8716 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the teachings of Ellanti8716 to further incentivize users to view and interact with advertisement content, in addition to Ellanti's attempt to overcome the negative impact of skipping advertisements (Ellanti8716, ¶4-6). This is particularly reasonable as Postrel4049 (Postrel4049, ¶4-5) already discloses the known problem in the art of the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques. Furthermore, the Examiner notes that Postrel4049 clearly teaches both a user registration technique, as well as the user being prompted to participate and interact with trivia-based questions, but Postrel4049 simply does not include the specific initial message-based request for registration or an email/link request for user trivia participation. However Postrel4049 teaches   the general use and functionality of selectable links (see at least Postrel4049, ¶64, 97, 185-186, 189), and Postrel4049 also obtains email account information for a user ([0061]) and the user utilizing email services (Postrel4049, ¶208). As such, the inclusion of the registration and question link elements in the claim would have been obvious for Postrel4049 to implement, as Postrel4049 already teaches the foundational capabilities of said limitations and would therefore be obvious to use as trigger/request mechanisms. Furthermore, the Examiner understands that implementing the user code teachings of Salvatori5646 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the user code teachings of Salvatori5646 to ensure the user accessing the video is indeed the intended audience for the content as well as for any associated benefit, as well as an effective way to track whether the user has interacted with and/or completed the viewing of the content (see Salvatori5646, ¶20).

Regarding claim 2, Postrel4049 in view of Ellanti8716 and Salvatori5646 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses:
(wherein the providing the loyalty program step further comprises interacting using surveys, questions and answer sessions, puzzles, and games). (see at least Postrel4049, ¶17, 20, see also ¶27-28, 31, 60, 64, 74).

Regarding claim 4, Postrel4049 in view of Ellanti8716 and Salvatori5646 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses: (wherein the digital media content comprises a web-based advertising tracking system). (see at least Postrel4049, ¶31, 75-76, 115, 154).

Regarding claim 5, Postrel4049 in view of Ellanti8716 and Salvatori5646 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses: (wherein the digital media content comprises a web-based loyalty program). (see at least Postrel4049, ¶30-31, 64, 93).
 
Regarding claim 6, Postrel4049 in view of Ellanti8716 and Salvatori5646 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 does not explicitly disclose:
 (wherein the remote control functionality facilitates skipping or time shifting of at least some of the digital media content). (see at least Postrel4049, ¶30-31, 64, 93).
However, Postrel4049 teaches that a well-known problem in the art is the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques (Postrel4049, ¶4-5). Content is provided to viewers via television broadcast (Postrel4049, ¶16) . 
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Postrel4049 to include the specific capability of disabling remote control functionality of the claim. The rationale for combining in this manner is that both Postrel4049 and Ellanti8716 teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner understands that implementing the disabling of remote control functionality teachings of Ellanti8716 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the teachings of Ellanti8716 to further incentivize users to view and interact with advertisement content in addition to Ellanti's attempt to overcome the negative impact of skipping advertisements (Ellanti8716, ¶4-6). This is particularly reasonable as Postrel4049 (Postrel4049, ¶4-5) already discloses the known problem in the art of the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques.

Regarding claim 7, Postrel4049 in view of Ellanti8716 and Salvatori5646 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Salvatori5646 discloses the method of claim 1 (as rejected above).
Postrel4049 does not explicitly disclose: (wherein the portion of the digital media content is an advertisement prior to one or more chapter points).
However, Postrel4049 teaches that content is provided to viewers via television broadcast (Postrel4049, ¶16) . Postrel4049 teaches that a viewer registers with the reward system (Postrel4049, ¶25, 115), and can subsequently log-in to participate in trivia-/question-based content (e.g. textual message superimposed on top of a program inviting the viewer to log into a rewards website to obtain reward points) (Postrel4049, ¶69, 72, 74-75).
In addition, ad/reward content can include a message such as "LOG ONTO APPLE.COM AND ENTER THE COLOR OF THE IPOD IN THIS AD AND GET A FREE DOWNLOAD OF A NEW SONG" via text entry box (Postrel4049, ¶64). Other possible mechanism include using remote control buttons to activate/trigger the reward process (Postrel4049, ¶60). The ad/reward content can include a keyword, a code number of the like, where the viewer can enter a special code to receive reward points (Postrel4049, ¶60, 69). Postrel4049 teaches that its reward points are traceable to show that the data entered by the user (i.e. code) to obtain the reward points would be linked to that show by the program operator (e.g. so when the viewer enters code "12345", the system will understand that the viewer has just watched a certain new show, since that code word was provided during broadcast of that new show) (Postrel4049, ¶75).
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142). Finally, Ellanti8716 teaches the advertising content are associated with DVD chapter data (see at least Ellanti8716, ¶7102-108).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Postrel4049 to include the specific physical medium element and the use thereof, and the specific chapter points limitations of the claim. The rationale for combining in this manner is that both Postrel4049 and Ellanti8716are directed towards implementations of digital media advertising, and teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner notes that as per a KSR "B" rationale, it would have been obvious for Postrel4049 to implement the specific DVD-type medium and chapter-associated ad teachings of Ellanti8716, since this would be a simple substitution of one known element (i.e. interactive television broadcasted content and integrated ad content in Postrel4049) for another (i.e. interactive DVD-type digital medium content and chapter-associated ad content in Ellanti8716) to obtain the predictable result of having another distribution format with its common ad insertion method related to DVD chapter elements to implement as a modified technique. This is particularly reasonable as Ellanti8716 already teaches the versatility and substitution of these kinds of distribution formats.


Response to Arguments

Applicant's arguments have been fully considered.

35 U.S.C. 112
Applicant's arguments are persuasive. The rejection is dropped.

35 U.S.C. 102/103
Applicant's arguments are not persuasive. Applicant’s arguments basically only inform the examiner that the Applicant disagrees with the rejection and that claim 1 has been amended. However, the amendments to claim 1 do not change the scope of the claim. The same rejection still applies. The rejection is maintained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681